Detailed Action
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless -

(1)  the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briggs et al (US 2010/0273556 A1).
Regarding claim 1, Briggs discloses a physical gaming environment of an electronic game (Abstract)  comprising at least one gaming device (¶ [0174]), a plurality of zones (404), wherein each of the plurality of zone comprises a plurality of sensors for sensing a second information associated with at least one gaming device (Abstract: radio frequency network may be used to track play participants in the play center), a display for providing a status of the electronic game or a score of a user to users and/or spectators (¶ [0258]: scoreboard may comprise a centralized display or displays distributed throughout the play area), a combination of a light system (¶ [0253]: light show), a multimedia system and at least one speaker for providing audio-visual effects (¶ [0253]: audiovisual presentations), and a computing arrangement communicably coupled with the at least one gaming device, the plurality of sensors, the display, and the combination of the light system, the multimedia system and the at least one speaker (802), wherein the computing arrangement receives a user position and triggered events as inputs from the plurality of sensors located at each of the plurality of zones (¶ [0049]: play elements) and emulates at least one element in the physical gaming environment for the user (¶ [0050]: play elements can be … conducted through computer simulations with which the participant interacts).
214).
Regarding claim 5, Briggs discloses wherein the display indicates the at least one element to users and/or spectators (¶ [0050]: play elements can be … conducted through computer simulations with which the participant interacts).
Regarding claim 6, Briggs discloses wherein the at least one element includes at least one of: speed, gun, shield, power, attack items, defense items, rewards, and penalty (¶ 0030]: capabilities or aptitudes (such as magic, speed, intelligence, leadership, creativity) associated with the character or subsequently "developed" as a reflection of, or reward for, attaining a given performance level in a play element or elements, or successfully completing a defined task … similarly, the record might show an inventory of items (e.g., a key, map, charm, weapon, book, vehicle, etc.)
 
Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715